Citation Nr: 1141992	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left arm disorder.

2.  Entitlement to service connection for a right arm disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In March 2009, the Board issued a decision denying, in pertinent part, the claims for service connection for left arm disorder, a right arm disorder, a left shoulder disorder, a right shoulder disorder, a neck disorder, and a back disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a memorandum decision dated in August 2010, the Court vacated the Board's March 2009 decision with respect to those issues and remanded the case to the Board.

The Board notes that the March 2009 Board decision also denied the Veteran's claims for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), hearing loss, and a gastrointestinal disorder and for a higher initial evaluation for PTSD.  However, the Veteran did not appeal the denial of entitlement to service connection for a gastrointestinal disorder and to a higher initial evaluation for PTSD.  Moreover, in the August 2010 memorandum decision, the Court affirmed the Board's decision on the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and for hearing loss.  As such, no further consideration of those claims is necessary.

In April 2011, the Board remanded the issues on appeal to afford the Veteran a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the April 2011 remand, the Veteran was afforded a VA examination in connection with his claims in May 2011.  38 C.F.R. § 3.159(c)(4).  Following examination and review of the claims file, the examiner diagnosed mechanical cervical and lumbar strain with previous disc disease in the neck and back with radiculopathy in both upper extremities and the right lower extremity likely secondary to multilevel disc disease and tendinitis in both shoulders.  The examiner felt it was less likely that these disorders were secondary to service.  The examiner observed that the service treatment records made no mention of any of the issues occurring while on active duty.  He added that the first initial entry about shoulder and back complaints was 1989, there were some notes about 1990, and many years later, the Veteran appeared to have extensive problems in the back and neck with subsequent surgical procedures.  The examiner noted that there was a lack of documentation while on active duty and for many years after.  A 1995 injury when the Veteran fell off a ladder was also noted.  The examiner concluded that the Veteran's current complaints were not secondary to military service because of the lack of records to review, with discomforts beginning about the 1990 timeframe and thereafter.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that a remand for an addendum is necessary.  In this regard, it is unclear whether the examiner considered the Veteran's assertions that he developed pains in his neck, back, and shoulders after falling, diving to the ground, carrying sandbags, and marching.  The Board observes that the examiner appeared to base his conclusions on the lack of documentation of any of the Veteran's claims until approximately 1989.  However, the Board notes that the Veteran stated in his September 2006 claim that he first sought treatment for his claims in 1973, although these records are not available.  Further, the record indicates that the Veteran had back surgery in 1988, prior to the first post service medical records dated in 1990.  The examiner must consider the Veteran's competent and credible assertions that he developed pains during service and first sought treatment in 1973 in connection with any opinions reached regardless of the lack of medical documentation of treatment.  Accordingly, a remand for an addendum is necessary.  

The Board also observes that in his September 2006 claim, the Veteran identified treatment for his back at S.E.R.M.C. in 1990.  In November 2006, VA received a response from S.E.R.M.C. indicating that they did not have records for the Veteran dated in 1990 but that he was seen in 1989 and then not again until 2000.  It does not appear that the Veteran was informed that records from S.E.R.M.C. were not obtained for the dates in question, nor were records dated in 1989 and 2000 associated with the claims file.  Accordingly, because there may be additional records pertinent to the Veteran's claim that have been identified, the Veteran should be afforded the opportunity to submit a release for them on remand.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, obtain any relevant private treatment records from S.E.R.M.C. (as identified in the November 2006 response) to include treatment for Veteran's back in 1989 and 2000.

2.  Thereafter, if possible, the May 2011 VA examination report should be returned to the examiner for an addendum.  If it is not possible to obtain an addendum, schedule the Veteran for another VA examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all current arm, shoulder, neck, and back disorders.  For each disorder identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service (February 1968 to October 1969).  The Veteran has contended that he fell and injured his arms, shoulder, neck, and back during service.  He has also made statements asserting that the disorders are the result of diving to the ground, stacking sandbags, and marching in service.  These assertions should be accepted as competent and credible.  The examiner should address whether any identified disabilities are at least as likely as not related to the Veteran's contentions and support any conclusions with a rationale.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


